PER CURIAM:
Santos Sarbelio Funes Cruz, a native and citizen of El Salvador, petitions for review of an order of the Board of Immigration Appeals dismissing his appeal from the Immigration Judge’s decision declining to reopen proceedings due to Funes Cruz’s failure to establish a prima facie claim for the relief of cancellation of removal. We have reviewed the administrative record and Funes Cruz’s claims and conclude that we lack jurisdiction over the petition for review. See 8 U.S.C. § 1252(a)(2)(B)(i), (a)(2)(D) (2012); Sorda v. Holder, 643 F.3d 117, 124-25 (4th Cir.), cert. denied, - U.S. -, 132 S.Ct. 776, 181 L.Ed.2d 487 (2011). Accordingly, we dismiss the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DISMISSED.